Stephens, J.
1. The defendant was charged with manufacturing whiskyin 1916, which offense was then a misdemeanor, and convicted of an attempt to manufacture the' same. The offense, charged being substantially the same as the offense charged in the case of 'Smith v. State, ante, 140, and growing out of the same transaction, the assignments of error raised in the 5th, 6th, 7th, 11th, and 12th grounds of the motion for new trial are disposed of in the first and second divisions of that decision. See also Leverett v. State, 20 Ga. App. 748 (93 S. E. 232).
2. There being evidence tending to show a confession on the part of the defendant, it was not error for the court to charge the law relative to confessions, and the assignment of error set out in the 4th ground of the motion for new trial is therefore without merit.
3. There is no merit in the exceptions taken to the charge of the court as set Out in the 8th and 10th grounds of the amendment to the motion for new trial, nor is there any merit in the exception taken to the ■ failure of the court to charge as set out in the 9th ground of said motion.
4. The charge of the court fairly submitted the ease to the jury, and there being evidence to support the verdict, the court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.